Exhibit 10.11

STUDENT LOAN REPURCHASE AGREEMENT

This Student Loan Repurchase Agreement (this “Student Loan Repurchase
Agreement”) is made and entered into as of May 25, 2006, between GOAL FINANCIAL,
LLC, a California limited liability company (“Goal”), and GOAL CAPITAL FUNDING
TRUST 2006-1, a Delaware statutory trust (the “Issuer”).

WITNESSETH:

WHEREAS, the Issuer will purchase student loans (the “Student Loans”) from Goal
Capital Funding, LLC, a Delaware limited liability company (the “Depositor”) and
an affiliate of Goal, pursuant to that certain Loan Purchase Agreement dated as
of May 25, 2006 (the “Depositor Loan Purchase Agreement”) among the Issuer, the
Depositor and the eligible lender trustees party thereto; and

WHEREAS, the Depositor may, pursuant to one or more loan purchase agreements
(any such agreement, an “Originator Loan Purchase Agreement”) between the
Depositor and one or more affiliates of Goal (and their respective eligible
lender trustees), purchase, either directly or indirectly through certain
warehouse financing entities, Student Loans that are originated by one or more
affiliates of Goal (any such affiliate, an “Originator”) pursuant to Origination
Agreements (as defined below); and

WHEREAS, the Depositor entered into agreements (the “Servicing Agreements”) with
Great Lakes Educational Loan Services, Inc. (“Great Lakes”) and ACS Education
Services, Inc. (“ACS”, and together with Great Lakes, the “Servicers”), pursuant
to which the Servicers agreed to perform certain services with respect to the
Student Loans; and

WHEREAS, Originator may enter into agreements (any such agreement, an
“Origination Agreement”) with the Servicers pursuant to which the Servicers
agree to provide origination and other services; and

WHEREAS, pursuant to the Depositor Loan Purchase Agreement, the Depositor
agreed, under certain circumstances, to repurchase Student Loans from the
Issuer, including any Student Loans that lose their applicable guarantee; and

WHEREAS, pursuant to an Originator Loan Purchase Agreement, Originator may
agree, under certain circumstances, to repurchase Student Loans from the
Depositor, including any Student Loans that lose their guarantee; and

WHEREAS, pursuant to the Servicing Agreements, each Servicer agreed to purchase
from the Depositor any Student Loans that lose their guarantee due to the
misconduct or negligence of such Servicer; and

WHEREAS, pursuant to an Origination Agreement, the Servicer party thereto may
agree to purchase from the Originator party thereto any Student Loan that loses
its guarantee due to the negligence or misconduct of such Servicer; and



--------------------------------------------------------------------------------

WHEREAS, Goal has performed, and will continue to perform, certain marketing
services with respect to the Student Loans; and

WHEREAS, in order to induce the Issuer to purchase Student Loans from the
Depositor pursuant to the Depositor Loan Purchase Agreement, Goal desires to
enter into this Student Loan Repurchase Agreement, pursuant to which it agrees
to purchase from the Issuer any Student Loan that the Depositor and an
Originator are required to repurchase and that none of the Servicers is required
to purchase, to the extent the Depositor and the applicable Originator fail to
repurchase such Student Loan;

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
herein contained, the parties agree as follows:

ARTICLE I

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 1.1 Representations, Warranties and Covenants of Goal. Goal hereby
represents, covenants, and warrants to the Issuer that:

(a) Organization and Authority of Goal. Goal is a duly organized and validly
existing California limited liability company in good standing under the laws of
the State of California, and has all necessary statutory power and authority to
own its assets and carry on its business as now being conducted; Goal has, and
its officers have, all necessary statutory power and authority to make and
perform this Student Loan Repurchase Agreement, and has the power and authority
to repurchase Student Loans as required under the terms hereof.

(b) Eligible Lender Status. If Goal is required to repurchase a Student Loan
pursuant to this Student Loan Repurchase Agreement Goal will either: (i) have
the Depositor, through JPMorgan Chase Bank, N.A., as its “eligible lender” under
the Higher Education Act of 1965, as amended or supplemented from time to time,
and all regulations promulgated thereunder (the “Higher Education Act”), hold
such Student Loan or (ii) engage another “eligible lender” to hold such Student
Loan.

(c) Legal and Binding Obligation. The execution, delivery and performance of
this Student Loan Repurchase Agreement by Goal have been duly authorized by all
necessary action, and do not require any member approval or approval or consent
of, or notice to, any trustee or holders of indebtedness or obligations of Goal;
and upon due execution and delivery by the parties hereto, this Student Loan
Repurchase Agreement will constitute the legal, valid and binding obligation of
Goal, enforceable against Goal in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditor’s rights generally and by
general principles of equity, regardless of whether enforceability is considered
in a proceeding in equity or at law.

(d) No Conflicts. Neither the execution, delivery or performance by Goal of this
Student Loan Repurchase Agreement, nor the consummation or performance by Goal

 

2



--------------------------------------------------------------------------------

of the transactions contemplated hereby, will conflict with, result in a
violation of, or constitute a default (or an event which could constitute a
default with the passage of time or notice or both) under, (i) any of the terms
of Goal’s organizational documents, or (ii) any indenture, mortgage, contract or
other agreement to which Goal is a party or by which it or its properties are
bound, or any law or regulation by which it or its properties are bound, where,
in the case of this clause (ii), such conflict, violation or default could have
a material adverse effect on Goal’s ability to perform its obligations
hereunder. Goal is not a party to or bound by any agreement or instrument or
subject to any charter or other corporate restrictions or judgment, order, writ,
injunction, decree, law, rule or regulation which could materially and adversely
affect the ability of Goal to perform its obligations under this Student Loan
Repurchase Agreement.

(e) No Defaults or Violations. Goal is not in default under any mortgage, deed
of trust, indenture or other instrument or agreement to which Goal is a party or
by which it or its properties are bound, or in violation of any law or
regulation, which default or violation could have a material adverse effect on
Goal’s ability for perform its obligations hereunder.

(f) No Consents. No consent, approval or authorization of any government or
governmental body is required in connection with the execution, delivery and
performance of this Student Loan Repurchase Agreement, or the consummation of
the transactions contemplated hereby.

(g) No Litigation. There are no pending or threatened actions or proceedings by
or before any court, administrative agency or arbitrator, that could if
adversely determined, materially and adversely affect the ability of Goal to
perform its obligations hereunder, and there are no presently existing orders of
any court, administrative agency or arbitrator that could have a material and
adverse effect on the ability of Goal to perform its obligations hereunder.

(h) Continuing Obligation of Goal. Goal agrees that it will (i) remain in good
standing and qualified to do business under the laws of the State of California
and the jurisdictions in which it operates, (ii) conduct its business in
accordance with all applicable state and federal laws, and (iii) continue to be
qualified to carry out this Student Loan Repurchase Agreement.

Section 1.2 Representations, Warranties and Covenants of the Issuer. The Issuer
hereby represents, covenants, and warrants to Goal that:

(a) Organization and Authority of the Issuer. The Issuer is a duly organized and
validly existing Delaware statutory trust in good standing under the laws of the
State of Delaware; the Issuer has, and the Persons acting on its behalf have,
all necessary statutory power and authority to make and perform this Student
Loan Repurchase Agreement.

(b) Legal and Binding Obligation. The execution, delivery and performance of
this Student Loan Repurchase Agreement by the Issuer have been duly authorized
by

 

3



--------------------------------------------------------------------------------

all necessary action, and do not require any member approval or approval or
consent of, or notice to, any trustee or holders of indebtedness or obligations
of the Issuer; and upon due execution and delivery by the parties hereto, this
Student Loan Repurchase Agreement will constitute the legal, valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its
terms.

(c) No Conflict. Neither the execution, delivery and performance by the Issuer
of this Student Loan Repurchase Agreement, nor the consummation or performance
by the Issuer of the transactions contemplated hereby, will conflict with,
result in a violation of, or constitute a default (or an event which could
constitute a default with the passage of time or notice or both) under, (i) any
of the terms of the Issuer’s organizational documents, or (ii) any indenture,
mortgage, contract or other agreement to which the Issuer is a party or by which
it or its properties are bound, or any law or regulation by which it or its
properties are bound, where, in the case of this clause (ii), such conflict,
violation or default could have a material adverse effect on the Issuer’s
ability to perform its obligations hereunder. The Issuer is not a party to or
bound by any agreement or instrument or subject to any charter or other
corporate restrictions or judgment, order, writ, injunction, decree, law, rule
or regulation which could materially and adversely affect the ability of the
Issuer to perform its obligations under this Student Loan Repurchase Agreement.

(d) No Defaults or Violations. The Issuer is not in default under any mortgage,
deed of trust, indenture or other instrument or agreement to which the Issuer is
a party or by which it or its properties are bound, or in violation of any law
or regulation, which default or violation could have a material adverse effect
on the Issuer’s ability for perform its obligations hereunder.

(e) No Consents. No consent, approval or authorization of any government or
governmental body is required in connection with the execution, delivery and
performance of this Student Loan Repurchase Agreement, or the consummation of
the transactions contemplated hereby.

(f) No Litigation. There are no pending or threatened actions or proceedings by
or before any court, administrative agency or arbitrator, that could if
adversely determined, materially and adversely affect the ability of the Issuer
to perform its obligations hereunder, and there are no presently existing orders
of any court, administrative agency or arbitrator that could have a material and
adverse affect on the ability of the Issuer to perform its obligations
hereunder.

(g) Continuing Obligation of the Issuer. the Issuer agrees that during the term
of this Student Loan Repurchase Agreement, it will (i) remain in good standing
and qualified to do business under the laws of the state of its organization and
any other jurisdictions in which it operates, (ii) conduct its business in
accordance with all applicable state and federal laws, and (iii) continue to be
qualified to carry out this Student Loan Repurchase Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE II

REPURCHASE OBLIGATION OF GOAL

Section 2.1 Conditions Precedent to Repurchase Obligation. At the request of the
Issuer or its assignee, Goal shall repurchase any Student Loan purchased by the
Issuer pursuant to the Depositor Loan Purchase Agreement if:

(a) The Depositor is required to repurchase such Student Loan pursuant to the
terms and provisions of the Depositor Loan Purchase Agreement and fails to
repurchase such Student Loan;

(b) The applicable Originator is required to repurchase such Student Loan
pursuant to an Originator Loan Purchase Agreement and fails to repurchase such
Student Loan; and

(c) None of the Servicers is required to purchase such Student Loan pursuant to
the Servicing Agreements or any applicable Origination Agreements.

Section 2.2 Repurchase by Goal. Upon the occurrence of all of the conditions set
forth in Section 2.1 hereof and upon the request of the Issuer, Goal shall pay
to The Bank of New York, as the Issuer’s “eligible lender” under the Higher
Education Act (the “Eligible Lender Trustee”) and as trustee (the “Trustee”)
under the Indenture of Trust dated as of May 25, 2006 (the “Indenture”) among
the Issuer, the Eligible Lender Trustee and the Trustee, for the account of the
Issuer, an amount equal to the Repurchase Price (as defined in the Depositor
Loan Purchase Agreement) with respect to the related Student Loan.

ARTICLE III

MISCELLANEOUS

Section 3.1 Communications and Notices. Unless otherwise expressly provided
herein, all notices, requests, demands or other instruments which may or are
required to be given by either party to the other or to the Eligible Lender
Trustee, shall be in writing (which shall include those sent by facsimile or
other electronic communication capable of providing a written record), and each
shall be deemed to have been properly given when served personally on an officer
of the party to whom such notice is to be given, or upon expiration of a period
of 48 hours from and after the postmark thereof when mailed postage prepaid by
registered or certified mail, requesting return receipt, or if sent
electronically when received, addressed as follows:

If to Goal:

Goal Financial, LLC

Attn: Mr. Seamus Garland, Secretary

9477 Waples Street, Suite 100

San Diego, CA 92121

Facsimile: (858) 452-6648

e-mail: sgarland@goalfinancial.net

 

5



--------------------------------------------------------------------------------

If to the Issuer:

Goal Capital Funding Trust 2006-1

c/o Goal Financial, LLC

Attn: Mr. Seamus Garland, Secretary

9477 Waples Street, Suite 100

San Diego, CA 92121

Facsimile: (858) 452-6648

e-mail: sgarland@goal financial.net

If to the Trustee:

The Bank of New York

Attn: Corporate Trust Manager

10161 Centurion Parkway, 2nd Floor

Jacksonville, Florida 32256

Facsimile: (904) 645-1931

E-mail: nturner@bankofny.com

If to the Eligible Lender Trustee:

The Bank of New York

Attn: Corporate Trust Manager

10161 Centurion Parkway, 2nd Floor

Jacksonville, Florida 32256

Facsimile: (904) 645-1931

E-mail: nturner@bankofny.com

Any party may change the address and name of the addressee to which subsequent
notices are to be sent to it, by notice to the others given as aforesaid, but
any such notice of change, if sent by mail or electronic mail, shall not be
effective until the 5th day after it is mailed or the 2nd day after it is
electronically transmitted, as applicable.

Section 3.2 Forms of Instruments, Proceedings. All instruments relating to the
repurchase of the Student Loans, and all proceedings to be taken in connection
with this Student Loan Repurchase Agreement and the transactions contemplated
herein, shall be in form and substance mutually satisfactory to Goal and the
Issuer and their respective counsel.

Section 3.3 Payment of Expenses. Each party to this Student Loan Repurchase
Agreement shall pay its own expenses incurred in connection with transactions
herein contemplated.

Section 3.4 Non-Business Days. If the date for taking any action required
hereunder is not a Business Day (as defined in the Indenture), then such action
can be taken, without interest or penalty, on the next succeeding Business Day,
with the same force and effect as if such action was taken on the required date.

 

6



--------------------------------------------------------------------------------

Section 3.5 Amendments, Modifications and Waivers. The provisions of this
Student Loan Repurchase Agreement cannot be amended, waived or modified unless
such amendment, waiver or modification be in writing and signed by the parties
hereto and a Rating Confirmation (as defined in the Indenture) has occurred.
Inaction or failure to demand strict performance shall not be deemed a waiver.

Section 3.6 Severability. If any provision of this Student Loan Repurchase
Agreement shall be held, or deemed to be or shall, in fact, be inoperative or
unenforceable as applied in any particular situation, such circumstance shall
not have the effect of rendering the provision in question inoperative or
unenforceable in any other situation or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to any extent
whatsoever. The invalidity of any one or more phrases, sentences, clauses or
paragraphs herein contained shall not affect the remaining portions of this
Student Loan Repurchase Agreement or any part hereof.

Section 3.7 Remedies. Unless otherwise expressly provided herein, no remedy by
the terms of this Student Loan Repurchase Agreement conferred upon or reserved
to the Eligible Lender Trustee or the Issuer is intended to be exclusive of any
other remedy, but each and every such remedy shall be cumulative and in addition
to every other remedy given under this Student Loan Repurchase Agreement or
existing at law or in equity (including, without limitation, the right to such
equitable relief by way of injunction), or statute on or after the date of this
Student Loan Repurchase Agreement.

Section 3.8 Assignment. This Student Loan Repurchase Agreement may not be
assigned or otherwise transferred, in whole or in part, by one party without the
prior written consent of the other parties, which consent shall not unreasonably
be withheld.

Section 3.9 Binding Effect. All covenants and agreements herein contained shall
extend to and be obligatory upon all successors of the respective parties
hereto.

Section 3.10 Governing Law. THIS STUDENT LOAN REPURCHASE AGREEMENT SHALL BE
CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT
OTHERWISE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW, AND THE
RIGHTS, OBLIGATIONS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.11 Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS STUDENT LOAN REPURCHASE AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND EACH PARTY HERETO HEREBY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF THIS STUDENT
LOAN REPURCHASE AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

 

7



--------------------------------------------------------------------------------

Section 3.12 Entire Agreement. This Student Loan Repurchase Agreement embodies
and constitutes the entire understanding between the parties with respect to the
transactions contemplated by this Student Loan Repurchase Agreement, and all
prior or contemporaneous agreements, understandings, representations and
statements between the parties, written or oral, are merged into and superseded
by this Student Loan Repurchase Agreement.

Section 3.13 Counterparts. This Student Loan Repurchase Agreement may be
simultaneously executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument.

Section 3.14 No Petition. Goal will not at any time institute against the Issuer
any bankruptcy proceeding under any United States federal or State bankruptcy or
similar law in connection with any obligations of the Issuer under this Student
Loan Repurchase Agreement.

Section 3.15 Limitation of Liability of the Delaware Trustee. Notwithstanding
anything contained herein to the contrary, this instrument has been executed by
Wilmington Trust Company, not in its individual capacity but solely in its
capacity as Delaware Trustee, and in no event shall Wilmington Trust Company, in
its individual capacity or any beneficial owner of the Issuer have any liability
for the representations, warranties, covenants, agreements or other obligations
of the Issuer hereunder, as to all of which recourse shall be had solely to the
assets of the Issuer.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Student Loan Repurchase
Agreement to be duly executed as of the day and year first above written.

 

GOAL FINANCIAL, LLC By:  

/s/ Seamus Garland

Name:   Seamus Garland Title:   Secretary

 

  S-1   STUDENT LOAN REPURCHASE AGREEMENT



--------------------------------------------------------------------------------

GOAL CAPITAL FUNDING TRUST 2006-1 By:   Wilmington Trust Company, not in its
individual capacity but solely as Delaware Trustee   By:  

/s/ Joann A. Rozell

  Name:   Joann A. Rozell   Title:   Assistant Vice President

 

  S-2   STUDENT LOAN REPURCHASE AGREEMENT